      Case 2:19-cv-02245-JAM-DB Document 10 Filed 05/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GERALD JERRY PAYNE,                                 No. 2:19-cv-2245 JAM DB P
12                       Plaintiff,
13           v.                                          ORDER
14   JAMES L. LONG, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On March 11, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 8.) Plaintiff has

23   filed objections to the findings and recommendations. (ECF No. 9.)

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                        1
     Case 2:19-cv-02245-JAM-DB Document 10 Filed 05/06/20 Page 2 of 2

 1            Accordingly, IT IS HEREBY ORDERED that:

 2            1. The findings and recommendations filed March 11, 2020, are adopted in full;

 3            2. The complaint is dismissed for failure to state a claim and as duplicative of a prior

 4   claim.

 5
     DATED: May 5, 2020
 6
                                                    /s/ John A. Mendez____________               _____
 7

 8                                                  UNITED STATES DISTRICT COURT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
